Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4 have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The body of the claim does not disclose any structural features. Rather the body of the claims is interpreted as purely software. Software is per se not a statutory class of invention. Therefore, the claim is rejected under 35 U.S.C. 101 because it is directed to software which is not a statutory class of invention.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a method (claim 1), and system (claim 4), thus fall within the four statutory categories of patentable subject matter.
Step 2A prong 1: The claim limitations, when considered both individually and as an ordered combination, are directed to both methods of organizing human activities. With regard to organizing human activities, the claims involve fundamental economic activities and commercial interactions in the form of sales activities. The claims provide  a method of management for rewarding a patient for prescribed treatment compliance. Such activities are tied to both fundamental economic practices and sales activities as they involve a process of setting up a value added offer based on rewarding the patient. Accordingly, the claims recite an abstract idea.
Independent claims 1 and 4 include substantially the same limitations and thus claim 1 will be used as representative of the independent claims. The following limitations considered are merely descriptive of abstract concepts:
acquiring a medical data of the patient using a medical device, wherein the acquired medical data comprises a set of medical parameters, wherein the set of medical parameters reflect patient condition under a prescribed treatment; determining an event based on the set of medical parameters; applying a set of configuration rules to determine a reward event based on a set of rules stored in a configuration database to generate a normalized reward event; processing the normalized reward event to generate a reward point based on conversion rules stored in a conversion database; storing the set of medical parameters in a medical database; and converting the rewards point into a promissory note.
The following limitations of the dependent claims are considered as merely descriptive of abstract concepts:
applying the set of configuration rules to generate the normalized rewards points further comprises a data manipulation process determined by a medical expert (claim 2); the conversion rules use for processing of the normalized events into the reward point based on conversion rules comprises a combination of a configuration data and a data manipulation process determined by domain experts (claim 3).
Step 2A prong 2: This judicial exception is not integrated into a practical application. Claim 4 recites the additional elements of a medical device and a medical database. When considered individually and as an ordered combination, the medical device and a medical database, merely use generic computing devices as a tool to implement the abstract idea. The medical device as claimed is a generic interface which does not include any particular interface elements that could be construed as an improvement to an interface and thus constitutes a general link to a computing environment. Accordingly the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B: The claim(s), when considered individually and as an ordered combination, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration into a practical application, the additional elements amount to using generic computing devices as a tool to implement the abstract idea and provide a general link to a particular field of use or technological environment (i.e. online commerce, computing ). As a result the claims do not provide an inventive concept and are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi (20120129139) in view of Evans et al. (20040210458). 
As per claims 1, 4,
Partovi discloses:
a reward management method for a prescribed treatment compliance of a patient, the reward management method comprising: 
acquiring a medical data of the patient using a medical device, wherein the acquired medical data comprises a set of medical parameters, wherein the set of medical parameters reflect patient condition under a prescribed treatment (par 10, 76);
determining an event based on the set of medical parameters (par 39, 72); applying a set of configuration rules to determine a reward event based on a set of rules stored in a configuration database to generate a normalized reward event (par 115); processing the normalized reward event to generate a reward point based on conversion rules stored in a conversion database (par 115).
Partovi does not explicitly disclose:
storing the set of medical parameters in a medical database; and 
converting the rewards point into a promissory note.
However, Evans discloses:
storing the set of medical parameters in a medical database (par 9); and 
converting the rewards point into a promissory note (par 83).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Evans’ storing the set of medical parameters in a medical database; and converting the rewards point into a promissory note to Partovi’s reward management system for prescribed treatment protocol. One would be motivated to do this in order to provide entities with means of communication between healthcare consumers and healthcare professionals and for managing a healthcare consumer's personal health data (Evans par 2).
As per claim 2,
Partovi discloses:
applying the set of configuration rules to generate the normalized rewards points further comprises a data manipulation process determined by a medical expert (par 29, 36).
	As per claim 3,
	Partovi discloses:
the conversion rules use for processing of the normalized events into the reward point based on conversion rules comprises a combination of a configuration data and a data manipulation process determined by domain experts (par 29, 36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3682